Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abuelsaad et al. (US Pre-Grant Publication 2015/0195172) in view of Hildebrand et al. (US Pre-Grant Publication2017/0078165). 
 
	As to claim 1, Abuelsaad teaches a method for searching configuration knowledge of a middleware in a virtual machine environment, comprising: 
Abuelsaad is operating a hypervisor and virtual machines on a server. As noted in paragraph [0062], the hypervisor includes managing middleware. Paragraph [0067] shows monitoring and analyzing applications to detect application configuration activity), 
	Wherein the first component of the middleware provides, to the computing device, a software application service not provided by the computing device (see paragraphs [0060]-[0062]. Applications and middleware are executing in the virtual environment of the device, as noted in Figure 5, element 118, but are not being executed by the device), and
Supports development and delivery of the software application service (see paragraphs [0060]-[0062] and [0067]); 
gathering, by the hypervisor, user statistics of the first configuration of the middleware, the user statistics identifying a modification of a configuration file associated with the first configuration and comprising one or more of a location of the configuration file, a key for the first component of the middleware, or a configuration value (see paragraph [0067]. Software configuration activity is monitored, the software configuration activity include values of the configuration);
storing, by the hypervisor, the user statistics in a designated database (see paragraphs [0068]-[0069]); 

matching, by the hypervisor, search query terms with a matched code within the call stack identifying a second component of the middleware in the call stack, the second component corresponding to the matched code  (see paragraphs [0062]-[0063] and [0068]-[0069]. Different configurations are searched for, wherein the configurations are components in a software stack. As noted by paragraph [0068], the identity of the application is used to search); and 
identifying, by the hypervisor, in the designated database a second configuration corresponding to the second component … to find one or more configurations that affect the corresponding component (see paragraphs [0068]-[0069]. A different proposed configuration may be identified and suggested to a user); and 
proposing, by the hypervisor, a proposal configuration based on the second configuration corresponding to the second component, wherein the proposal configuration is different from the second configuration (see paragraphs [0068]-[0069]. A different set of proposed configurations, including alternate and aggregated configurations, may be identified and suggested to a user based on discovered configurations).
Abuelsaad does not teach: 
tracing, by the hypervisor, the first configuration at runtime in a call stack; 
…
identifying, by the hypervisor, in the designated database a second configuration corresponding to the second component by back-tracing the call stack 2Appl. No. 15/054,369 Response to Office Action of August 25, 2020 from the matched code to find one or more configurations that affect the corresponding component; 
Hildebrand teaches: 
tracing, by the hypervisor, the first configuration at runtime in a call stack (see paragraphs [0057]-[0059]. Client configurations can be identified with trace calls); 
…
identifying, by the hypervisor, in the designated database a second configuration corresponding to the second component by back-tracing the call stack2Appl. No. 15/054,369Response to Office Action of August 25, 2020 from the matched code to find one or more configurations that affect the corresponding component (see paragraphs [0060]-[0064], Other configurations are identified by tracking the call stack from matched code to find possibilities that affect corresponding components); and 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Abuelsaad by the teachings of Hildebrand, because both references are directed towards monitoring application usage to identify configurations that may better suit a user’s needs. Hildebrand merely offers Abuelsaad more tools to monitor a user’s activities. This could help Abuelsaad to better identify appropriate configurations for a user. 

As to claim 11 and 17, see the rejection of claim 1. 

As to claim 4, Abuelsaad as modified teaches the method of claim 1, wherein the designated database comprises the user statistics for all users of the middleware (see Abuelsaad paragraphs [0064] and [0068]. Multiple users may be monitored).  

As to claim 5, Abuelsaad as modified teaches the method of claim 1, wherein the location of the configuration file is selected from a group comprising at least one of a path to the configuration file, a path to a file system where the configuration file is located, a path to a database where the configuration file is located, and combinations thereof (see Abuelsaad paragraph [0067]. Paths and locations may be selected).  

As to claim 6, Abuelsaad as modified teaches the method of claim 1, wherein the configuration file comprises more than one configuration (see Abuelsaad paragraph [0067]. A configuration file may configure multiple objects).  

As to claim 7, Abuelsaad as modified teaches the method of claim 1, wherein the call stack comprises a set of recordings of the code of the configuration (see Abuelsaad paragraphs [0062]-[0063] and [0068]-[0069]).  

As to claim 8, Abuelsaad as modified teaches the method of claim 1, wherein the search query terms comprise at least one keyword (see Abuelsaad paragraphs [0068]-[0069]. At least one identity is searched for).  

As to claims 9 and 15, Abuelsaad as modified teaches the method of claim 1, wherein initiating the search query further comprises receiving the search query terms (see Abuelsaad paragraphs [0068]-[0069]).  

As to claims 10, 16, and 20, Abuelsaad as modified teaches the method of claim 1, wherein initiating the search query further comprises searching one or both of the first component or the second component in the designated database (see Abuelsaad paragraphs [0067]-[0069]).

As to claims 12 and 18, Abuelsaad as modified teaches the computer system of claim 11, wherein the user statistics comprise one or more of a location of the configuration4Appl. No. 15/054,369 Response to Office Action of August 25, 2020file, a key for the at least one component of the middleware, or a configuration value (see Abuelsaad paragraph [0067]).  

As to claim 14, Abuelsaad as modified teaches the computer system of claim 11, further comprising at least one user interface (see Abuelsaad paragraphs [0067]-[0069]).  

Claims 2-3, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abuelsaad et al. (US Pre-Grant Publication 2015/0195172) in view of Hildebrand et al. (US Pre-Grant Publication2017/0078165), and further in view of Balani et al. (US Pre-Grant Publication 2014/0245292). 

As to claim 2, Abuelsaad teaches the method of claim 1. 
Abuelsaad does not clearly teach wherein the user statistics are organized in a tree plot.  
Balani teaches wherein the user statistics are organized in a tree plot (see paragraphs [0046]-[0047]. Configuration file elements are organized in a tree plot). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Abuelsaad by the teachings of Balani, because both references are directed towards monitoring application usage in a virtual machine and implementing a configuration in a virtual machine. Balani merely offers Abuelsaad additional tools to monitor a user’s activities, which will help an administrator of Abuelsaad to better visualize and setup appropriate configurations for a user. 

As to claim 3, Abuelsaad as modified by Balani teaches the method of claim 2, wherein the proposal configuration comprises a subset of the tree plot (see Balani paragraphs [0046]-[0047]).  

As to claims 13 and 19, see the rejection of claim 2. 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES D ADAMS/Primary Examiner, Art Unit 2152